DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on February 7, 2022. Claims 1-20 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s amendments dated February 7, 2022, Examiner withdraws the previous claim objections; withdraws the previous 35 U.S.C. 112(b) rejections; withdraws the previous 35 U.S.C. 101 rejections; and maintains the previous 35 U.S.C. 102(a)(1) rejections. 

Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive. 

Applicant argues that the prior art of record does not disclose establishing the common maintenance cycle based on the assigning enables each resource of the one or more specific resources of the plurality of resources to be maintained with a singular repair and replace cycle based on an expected wear and tear of each resource of each resource of the specific resources of the plurality of resources being predicted by the one or more processors to be similar; see Response at p. 14. More specifically, Applicant argues that that Goel does not teach assigning resources to locations such that a common maintenance cycle applies across all of the resources; see Response at p. 14. While Examiner agrees with Applicant’s reasoning, the way the claim limitation is drafted leaves the scope of the claim open to interpretation, as explained in detail below in the corresponding 35 U.S.C. 112(b) rejection. 

The remaining arguments are the same or essentially the same as those addressed above and are unpersuasive at least under the same reasoning. Therefore, Examiner is unpersuaded and maintains the corresponding rejections. 

Claim Objections
Claims 1, 13, and 20 are objected to because of the following informalities:  
Each of claims 1, 13, and 20 recites “of each resource of each resource” which should recite “of each resource”;
Each of claims 1, 13, and 20 recites “vehicle(s)” multiple times, and it appears that the term should be “resource(s).”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 13, and 20 along with the corresponding dependent claims 2-12 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation moving a portion of the one or more specific resources of the plurality of resources not at the one or more specific stations of the plurality of stations to the one or more specific stations of the plurality of stations. Specifically, there is no support in the specification for the negative limitation which requires the specific resources to not be at the one or more specific stations before being relocated between the specific stations. Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 13, and 20 along with the corresponding dependent claims 2-12 and 14-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Each of claims 1, 13, and 20 recites wherein establishing the common maintenance cycle based on the assigning enables each resource of the one or more specific resources of the plurality of resources to be maintained with a singular repair and replace cycle based on an expected wear and tear of each resource of each resource of the specific resources of the plurality of resources being predicted by the one or more processors to be similar. It is unclear whether the singular repair and replace cycle refers to the specific type of resource that all resources have, if it refers to each of the resources having a specific resource which has a singular repair and replace cycle based on the particular vehicle, or if it has some other meaning. Additionally, it is unclear what is actually being predicted. For example, the life of specific resources may be predicted, the life of the resource may be predicted, or some other meaning. Furthermore, it is unclear what the term “similar” refers to. For example, the resources may be similar, specific resources of the same resource may be similar, or each of the specific resources of different resources may be similar. For purposes of this Action, Examiner is interpreting this limitation to mean that each resource comprises a specific resource with may be similar to a specific resource another resource comprises and which have essentially the same repair and replace cycles.

The term “similar” in claims 1, 13, and 20 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether two things of any type would be considered similar without defining, for example, a specific threshold based on one or more criteria. For purposes of this Action, Examiner is interpreting this limitation to mean the same.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2019/0325757 (hereinafter, “Goel”). 

Regarding claim 1, Goel discloses a computer-implemented method, comprising (see at least [0143]; the computer system implements the method): 
generating, by one or more processors of a transportation resource sharing system (see at least [0142] and the application generally; the processors are part of the system described throughout the application (i.e., a transportation resource sharing system)), a cognitive user profile representing patterns of usage of each user of a plurality of users of the transportation resource sharing system (see at least [0038]; the service data is equivalent to the cognitive user profile, because it represents information regarding usage of all of the users of the transportation resource sharing system), wherein each user of the plurality of users utilized at least one resource of a plurality of resources in the transportation resource sharing system (see at least [0038]; the resources had been used), over time (see at least [0038]; the data is collected over time), the at least one resource obtained by each user of the plurality of users from at least one resource station of a plurality of stations (see at least [0030]; each node (i.e., resource station) houses the resources for use by the user), wherein each resource station of the plurality of stations comprises a physical location where each user of the plurality of users collects or deposits the at least one resource (see at least [0029]-[0030]; the nodes are physical locations where resources are stationed and where users collect/deposit the resources); 
generating, by the one or more processors, a cognitive resource profile for each resource of the plurality of resources (see at least [0028]; each resource my communication present status information (i.e., a cognitive profile)), based on classifying each resource in a defined maintenance level (see at least [0028]; with/without component failures and the state of charge are both considered maintenance levels), wherein the defined maintenance level is selected from a ranked scale of defined maintenance levels (see at least [0028] and [0122]; the state of charge may be considered ranked based on the amount of charge (e.g., full, partial, empty)), wherein generating the cognitive resource profile comprises analyzing raw data comprising historical maintenance events for each resource to machine learn one or more relationships between elements in the raw data, and classifying, by the one or more processors, each resource into the defined maintenance level, based on the learned one or more relationships (see at least [0122] and [0154]; analysis of when the resource was last charged (i.e., historical data) results in defining the current charge level (i.e., defined maintenance level) based on the expected depletion rate based on, for example, whether the resource is in the air or on the ground (i.e., based on learned relationships)); 
generating, by the one or more processors, a cognitive route profile for each route traversed by at least one resource of the plurality of resources, based on analyzing continuously collected data related to route conditions of each route, wherein, for each route, the cognitive route profile characterizes the conditions on the route impacting viability of resources of the plurality of resources traversing the route (see at least [0029], and [0150]; a profile for each route is generated based at least on historical supply and demand information in correlation with the supply and demand of each station and predicts the optimized route based on the information. Conditions may include at least which nodes on the route provide the requisite requirements such as charging ports, launch pads, etc.); 
generating, by the one or more processors, a cognitive station profile for each station of the plurality of stations, each profile representing current supply and demand requirements at each station, wherein determining the supply and demand requirements at each station comprises analyzing historical supply and demand data accessible to the one or more processors and applying a predictive algorithm to generate the current supply and demand requirements (see at least [0029]-[0030], and [0150]; a node profile (i.e., station profile) for each node of a plurality of nodes which relates to the historical corresponding supply and demand for each station which is used to generate an expected supply and demand); 
assigning, by the one or more processors, one or more specific resources of the plurality of resources to one or more specific users of the plurality of users, based on applying a cognitive matching algorithm to inputs comprising the cognitive user profile for each user of the plurality of users, the cognitive resource profile for each resource, the cognitive route profile for each route, and the cognitive station profile for each station, wherein the assigning establishing a common maintenance cycle for the one or more specific resources (see at least [0058], [0079]-[0080] and the application generally; the network flow model (i.e., cognitive matching algorithm) is used to match users to resources based on the routes, stations, etc. and the recharging cycle may be based on a total distance each resource may travel which is considered a common maintenance cycle for the resources), wherein establishing the common maintenance cycle based on the assigning enables each resource of the one or more specific resources of the plurality of resources to be maintained with a singular repair and replace cycle based on an expected wear and tear of each resource of each resource of the specific resources of the plurality of resources being predicted by the one or more processors to be similar (see at least [0122]; the state of charge is considered an example of one of the specific resources which each resource comprises, and the state of charge is expected to deplete at an expected rate for each of the resources. Examiner notes that this limitation explanation is based on the 35 U.S.C. 112(b) claim limitation interpretation described above);  
assigning, by the one or more processors, the one or more specific resources of the plurality of resources to one or more specific stations of the plurality of stations, based on applying an additional cognitive matching algorithm to the inputs, wherein the assigning balances supply of resources of the plurality of resources, to meet a predicted demand for resources of the plurality of resources, at the one or more specific stations of the plurality of stations (see at least [0040] and [0072]; the demand estimation subsystem (i.e., additional cognitive matching algorithm) may be used to assign the resources to corresponding nodes/stations), wherein assigning the one or more specific resources of the plurality of resources to the one or more specific stations of the plurality of stations further comprises utilizing a neural network to generate a policy to assign a portion of the one or more specific resources one or more rebalancing trucks at the one or more specific stations, and wherein utilizing the neural network comprises utilizing a value function to represent a total reward from a vehicle state and from a possible action under the policy of each vehicle of the plurality of vehicles and to determine an action for each vehicle under the policy (see at least [0040], [0072], and [0136]-[0137]; the demand estimation subsystem (i.e., additional cognitive matching algorithm) may be used to assign the resources to corresponding nodes/stations and may be a neural network, and scores (i.e., values) may be assigned to each of the nodes of the, for example, neural network to determine the action for each resource); and 
based on the assigning, vehicle rebalancing at least a portion of the plurality of resources between the plurality of stations based on moving a portion of the one or more specific resources of the plurality of resources not at the one or more specific stations of the plurality of stations to the one or more specific stations of the plurality of stations (see at least [0137]; each vehicle (i.e., resource) may be relocated from a first node (i.e., station) to a second node (i.e., specific station)).

Regarding claim 2, Goel discloses all of the limitations of claim 1. Additionally, Goel discloses wherein the inputs to the cognitive matching algorithm and the additional cognitive matching algorithm comprise a common timestamp (see at least [0111]; the demand estimation subsystem and the network flow may be in sync for a particular time block, for example hour by hour (i.e., a common timestamp)).

Regarding claim 3, Goel discloses all of the limitations of claim 1. Additionally, Goel discloses wherein generating the cognitive user profile comprises, for each user of the plurality of users:
continuously monitoring, by the one or more processors, one or more data sources to obtain historical data relevant to usage of the user of the at least one resource (see at least [0038]; the service data (i.e., user profile info) is collected continuously over time); and 
generating and training, by the one or more processors, based on the historical data, a predictive model, wherein the predictive model is utilized by the one or more processors, to formulate the patterns of usage of the user of at the least one resource comprising the cognitive user profile (see at least [0040]; the service data is used in the demand estimation subsystem in order to determine usage patterns such as supply and demand at different nodes and for different resources for all users).

Regarding claim 4, Goel discloses all of the limitations of claim 1. Additionally, Goel discloses wherein generating the cognitive route profile comprises, for each route: 
continuously monitoring, by the one or more processors, the one or more data sources to obtain the continuously collected data related to route conditions of the route (see at least [0038], and [0040]-[0043]; the route optimization subsystem used information from the node optimization subsystem which takes information from the demand estimation subsystem which uses the service information which is continuously updated); and 
generating and training, by the one or more processors, based on the continuously collected data, a predictive model, wherein the predictive model is utilized by the one or more processors, to formulate patterns characterizing the conditions on the route impacting the viability of the resources of the plurality of resources traversing the route comprising the cognitive route profile (see at least [0038], [0040]-[0043], and the application generally; the supply and demand information formulates corresponding patterns/conditions for the cognitive route profile).

Regarding claim 5, Goel discloses all of the limitations of claim 1. Additionally, Goel discloses wherein generating the cognitive station profile comprises, for each station: 
continuously monitoring, by the one or more processors, the one or more data sources to obtain the historical supply and demand data for the station (see at least [0038] and [0041]; the service data (i.e., supply and demand data) is continuously updated and may be historical data for the different nodes (i.e., stations)); and 
generating and training, by the one or more processors, based on the historical supply and demand data for the station, a predictive model, wherein the predictive model is utilized by the one or more processors, to formulate patterns comprising the predictive algorithm to generate the current supply and demand requirements (see at least [0038], [0040]-[0043], and the application generally; the service information is used to formulate corresponding patterns/conditions for the supply and demand at a station).

Regarding claim 11, Goel discloses all of the limitations of claim 1. Additionally, Goel discloses redistributing a portion of the one or more specific resources among a portion of the one or more specific stations of the plurality of stations based on assigning the one or more specific resources of the plurality of resources to the one or more specific users of the plurality of users (see at least [0137]-[0138], [0058], [0079]-[0080] and the application generally; the network flow model (i.e., cognitive matching algorithm) is used to match users to resources based on the routes, stations, etc. and the recharging cycle may be based on a total distance each resource may travel which is considered a common maintenance cycle for the resources. The resources are assigned to stations based on the supply and demand which is generated using, for example, a neural network. The deadheading module may send instructions indicating which resources should stay versus relocate to a different station (i.e., assigned to stay or be relocated) based on that information).

Regarding claim 12, Goel discloses all of the limitations of claim 1. Additionally, Goel discloses redistributing a portion of one or more specific resources among a portion of the one or more specific stations of the plurality of stations based on assigning the one or more specific resources of the plurality of resources to one or more specific stations of the plurality of stations (see at least [0137]-[0138], [0058], [0079]-[0080] and the application generally; the network flow model (i.e., cognitive matching algorithm) is used to match users to resources based on the routes, stations, etc. and the recharging cycle may be based on a total distance each resource may travel which is considered a common maintenance cycle for the resources. The resources are assigned to stations based on the supply and demand which is generated using, for example, a neural network. The deadheading module may send instructions indicating which resources should stay versus relocate to a different station (i.e., assigned to stay or be relocated) based on that information).

Regarding claim 13, Goel discloses a computer program product comprising (see at least [0166]; the method may be implemented by a computer program): 
a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising (see at least [0143]; non-transitory computer readable storage medium executed by one or more processors): 
generating, by one or more processors of a transportation resource sharing system (see at least [0142] and the application generally; the processors are part of the system described throughout the application (i.e., a transportation resource sharing system)), a cognitive user profile representing patterns of usage of each user of a plurality of users of the transportation resource sharing system (see at least [0038]; the service data is equivalent to the cognitive user profile, because it represents information regarding usage of all of the users of the transportation resource sharing system), wherein each user of the plurality of users utilized at least one resource of a plurality of resources in the transportation resource sharing system (see at least [0038]; the resources had been used), over time (see at least [0038]; the data is collected over time), the at least one resource obtained by each user of the plurality of users from at least one resource station of a plurality of stations (see at least [0030]; each node (i.e., resource station) houses the resources for use by the user), wherein each resource station of the plurality of stations comprises a physical location where each user of the plurality of users collects or deposits the at least one resource (see at least [0029]-[0030]; the nodes are physical locations where resources are stationed and where users collect/deposit the resources); 
generating, by the one or more processors, a cognitive resource profile for each resource of the plurality of resources (see at least [0028]; each resource my communication present status information (i.e., a cognitive profile)), based on classifying each resource in a defined maintenance level (see at least [0028]; with/without component failures and the state of charge are both considered maintenance levels), wherein the defined maintenance level is selected from a ranked scale of defined maintenance levels (see at least [0028] and [0122]; the state of charge may be considered ranked based on the amount of charge (e.g., full, partial, empty)), wherein generating the cognitive resource profile comprises analyzing raw data comprising historical maintenance events for each resource to machine learn one or more relationships between elements in the raw data, and classifying, by the one or more processors, each resource into the defined maintenance level, based on the learned one or more relationships (see at least [0122] and [0154]; analysis of when the resource was last charged (i.e., historical data) results in defining the current charge level (i.e., defined maintenance level) based on the expected depletion rate based on, for example, whether the resource is in the air or on the ground (i.e., based on learned relationships)); 
generating, by the one or more processors, a cognitive route profile for each route traversed by at least one resource of the plurality of resources, based on analyzing continuously collected data related to route conditions of each route, wherein, for each route, the cognitive route profile characterizes the conditions on the route impacting viability of resources of the plurality of resources traversing the route (see at least [0029], and [0150]; a profile for each route is generated based at least on historical supply and demand information in correlation with the supply and demand of each station and predicts the optimized route based on the information. Conditions may include at least which nodes on the route provide the requisite requirements such as charging ports, launch pads, etc.); 
generating, by the one or more processors, a cognitive station profile for each station of the plurality of stations, each profile representing current supply and demand requirements at each station, wherein determining the supply and demand requirements at each station comprises analyzing historical supply and demand data accessible to the one or more processors and applying a predictive algorithm to generate the current supply and demand requirements (see at least [0029]-[0030], and [0150]; a node profile (i.e., station profile) for each node of a plurality of nodes which relates to the historical corresponding supply and demand for each station which is used to generate an expected supply and demand); 
assigning, by the one or more processors, one or more specific resources of the plurality of resources to one or more specific users of the plurality of users, based on applying a cognitive matching algorithm to inputs comprising the cognitive user profile for each user of the plurality of users, the cognitive resource profile for each resource, the cognitive route profile for each route, and the cognitive station profile for each station, wherein the assigning establishing a common maintenance cycle for the one or more specific resources (see at least [0058], [0079]-[0080] and the application generally; the network flow model (i.e., cognitive matching algorithm) is used to match users to resources based on the routes, stations, etc. and the recharging cycle may be based on a total distance each resource may travel which is considered a common maintenance cycle for the resources), wherein establishing the common maintenance cycle based on the assigning enables each resource of the one or more specific resources of the plurality of resources to be maintained with a singular repair and replace cycle based on an expected wear and tear of each resource of each resource of the specific resources of the plurality of resources being predicted by the one or more processors to be similar (see at least [0122]; the state of charge is considered an example of one of the specific resources which each resource comprises, and the state of charge is expected to deplete at an expected rate for each of the resources. Examiner notes that this limitation explanation is based on the 35 U.S.C. 112(b) claim limitation interpretation described above);   
assigning, by the one or more processors, the one or more specific resources of the plurality of resources to one or more specific stations of the plurality of stations, based on applying an additional cognitive matching algorithm to the inputs, wherein the assigning balances supply of resources of the plurality of resources, to meet a predicted demand for resources of the plurality of resources, at the one or more specific stations of the plurality of stations (see at least [0040] and [0072]; the demand estimation subsystem (i.e., additional cognitive matching algorithm) may be used to assign the resources to corresponding nodes/stations); and based on the assigning, vehicle rebalancing at least a portion of the plurality of resources between the plurality of stations based on moving a portion of the one or more specific resources of the plurality of resources not at the one or more specific stations of the plurality of stations to the one or more specific stations of the plurality of stations (see at least [0137]; each vehicle (i.e., resource) may be relocated from a first node (i.e., station) to a second node (i.e., specific station)).

Regarding claim 14, Goel discloses all of the limitations of claim 13. Additionally, Goel discloses wherein the inputs to the cognitive matching algorithm and the additional cognitive matching algorithm comprise a common timestamp (see at least [0111]; the demand estimation subsystem and the network flow may be in sync for a particular time block, for example hour by hour (i.e., a common timestamp)).

Regarding claim 15, Goel discloses all of the limitations of claim 13. Additionally, Goel discloses wherein generating the cognitive user profile comprises, for each user of the plurality of users: 
continuously monitoring, by the one or more processors, one or more data sources to obtain historical data relevant to usage of the user of the at least one resource (see at least [0038]; the service data (i.e., user profile info) is collected continuously over time); and 
generating and training, by the one or more processors, based on the historical data, a predictive model, wherein the predictive model is utilized by the one or more processors, to formulate the patterns of usage of the user of at the least one resource comprising the cognitive user profile (see at least [0040]; the service data is used in the demand estimation subsystem in order to determine usage patterns such as supply and demand at different nodes and for different resources for all users).

Regarding claim 16, Goel discloses all of the limitations of claim 13. Additionally, Goel discloses wherein generating the cognitive route profile comprises, for each route: 
continuously monitoring, by the one or more processors, the one or more data sources to obtain the continuously collected data related to route conditions of the route (see at least [0038], and [0040]-[0043]; the route optimization subsystem used information from the node optimization subsystem which takes information from the demand estimation subsystem which uses the service information which is continuously updated); and 
generating and training, by the one or more processors, based on the continuously collected data, a predictive model, wherein the predictive model is utilized by the one or more processors, to formulate patterns characterizing the conditions on the route impacting the viability of the resources of the plurality of resources traversing the route comprising the cognitive route profile (see at least [0038], [0040]-[0043], and the application generally; the supply and demand information formulates corresponding patterns/conditions for the cognitive route profile).

Regarding claim 17, Goel discloses all of the limitations of claim 13. Additionally, Goel discloses wherein generating the cognitive station profile comprises, for each station: 
continuously monitoring, by the one or more processors, the one or more data sources to obtain the historical supply and demand data for the station (see at least [0038] and [0041]; the service data (i.e., supply and demand data) is continuously updated and may be historical data for the different nodes (i.e., stations)); and 
generating and training, by the one or more processors, based on the historical supply and demand data for the station, a predictive model, wherein the predictive model is utilized by the one or more processors, to formulate patterns comprising the predictive algorithm to generate the current supply and demand requirements (see at least [0038], [0040]-[0043], and the application generally; the service information is used to formulate corresponding patterns/conditions for the supply and demand at a station).

Regarding claim 20, Goel discloses a system comprising (see at least [0142]-[0143]): 
a memory (see at least [0143]); 
one or more processors in communication with the memory (see at least [0143]); 
program instructions executable by the one or more processors via the memory to perform a method, the method comprising (see at least [0143]): 
generating, by one or more processors of a transportation resource sharing system (see at least [0142] and the application generally; the processors are part of the system described throughout the application (i.e., a transportation resource sharing system)), a cognitive user profile representing patterns of usage of each user of a plurality of users of the transportation resource sharing system (see at least [0038]; the service data is equivalent to the cognitive user profile, because it represents information regarding usage of all of the users of the transportation resource sharing system), wherein each user of the plurality of users utilized at least one resource of a plurality of resources in the transportation resource sharing system (see at least [0038]; the resources had been used), over time (see at least [0038]; the data is collected over time), the at least one resource obtained by each user of the plurality of users from at least one resource station of a plurality of stations (see at least [0030]; each node (i.e., resource station) houses the resources for use by the user), wherein each resource station of the plurality of stations comprises a physical location where each user of the plurality of users collects or deposits the at least one resource (see at least [0029]-[0030]; the nodes are physical locations where resources are stationed and where users collect/deposit the resources); 
generating, by the one or more processors, a cognitive resource profile for each resource of the plurality of resources (see at least [0028]; each resource my communication present status information (i.e., a cognitive profile)), based on classifying each resource in a defined maintenance level (see at least [0028]; with/without component failures and the state of charge are both considered maintenance levels), wherein the defined maintenance level is selected from a ranked scale of defined maintenance levels (see at least [0028] and [0122]; the state of charge may be considered ranked based on the amount of charge (e.g., full, partial, empty)), wherein generating the cognitive resource profile comprises analyzing raw data comprising historical maintenance events for each resource to machine learn one or more relationships between elements in the raw data, and classifying, by the one or more processors, each resource into the defined maintenance level, based on the learned one or more relationships (see at least [0122] and [0154]; analysis of when the resource was last charged (i.e., historical data) results in defining the current charge level (i.e., defined maintenance level) based on the expected depletion rate based on, for example, whether the resource is in the air or on the ground (i.e., based on learned relationships)); 
generating, by the one or more processors, a cognitive route profile for each route traversed by at least one resource of the plurality of resources, based on analyzing continuously collected data related to route conditions of each route, wherein, for each route, the cognitive route profile characterizes the conditions on the route impacting viability of resources of the plurality of resources traversing the route (see at least [0029], and [0150]; a profile for each route is generated based at least on historical supply and demand information in correlation with the supply and demand of each station and predicts the optimized route based on the information. Conditions may include at least which nodes on the route provide the requisite requirements such as charging ports, launch pads, etc.); 
generating, by the one or more processors, a cognitive station profile for each station of the plurality of stations, each profile representing current supply and demand requirements at each station, wherein determining the supply and demand requirements at each station comprises analyzing historical supply and demand data accessible to the one or more processors and applying a predictive algorithm to generate the current supply and demand requirements (see at least [0029]-[0030], and [0150]; a node profile (i.e., station profile) for each node of a plurality of nodes which relates to the historical corresponding supply and demand for each station which is used to generate an expected supply and demand); 
assigning, by the one or more processors, one or more specific resources of the plurality of resources to one or more specific users of the plurality of users, based on applying a cognitive matching algorithm to inputs comprising the cognitive user profile for each user of the plurality of users, the cognitive resource profile for each resource, the cognitive route profile for each route, and the cognitive station profile for each station, wherein the assigning establishing a common maintenance cycle for the one or more specific resources (see at least [0058], [0079]-[0080] and the application generally; the network flow model (i.e., cognitive matching algorithm) is used to match users to resources based on the routes, stations, etc. and the recharging cycle may be based on a total distance each resource may travel which is considered a common maintenance cycle for the resources), wherein establishing the common maintenance cycle based on the assigning enables each resource of the one or more specific resources of the plurality of resources to be maintained with a singular repair and replace cycle based on an expected wear and tear of each resource of each resource of the specific resources of the plurality of resources being predicted by the one or more processors to be similar (see at least [0122]; the state of charge is considered an example of one of the specific resources which each resource comprises, and the state of charge is expected to deplete at an expected rate for each of the resources. Examiner notes that this limitation explanation is based on the 35 U.S.C. 112(b) claim limitation interpretation described above);   
assigning, by the one or more processors, the one or more specific resources of the plurality of resources to one or more specific stations of the plurality of stations, based on applying an additional cognitive matching algorithm to the inputs, wherein the assigning balances supply of resources of the plurality of resources, to meet a predicted demand for resources of the plurality of resources, at the one or more specific stations of the plurality of stations (see at least [0040] and [0072]; the demand estimation subsystem (i.e., additional cognitive matching algorithm) may be used to assign the resources to corresponding nodes/stations); and 
based on the assigning, vehicle rebalancing at least a portion of the plurality of resources between the plurality of stations based on moving a portion of the one or more specific resources of the plurality of resources not at the one or more specific stations of the plurality of stations to the one or more specific stations of the plurality of stations (see at least [0137]; each vehicle (i.e., resource) may be relocated from a first node (i.e., station) to a second node (i.e., specific station)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-10 and 18-19 are rejected under 35 U.S.C. 103 as being obvious in view of Goel.

Regarding claim 6, Goel discloses all of the limitations of claim 1. Additionally, Goel discloses determining, by the one or more processors, the predicted demand for resources of the plurality of resources, at one or more specific stations of the plurality of stations, wherein the determining comprises utilizing deep convolutional neural network learning, to generate the predicted demand (see at least [0138]; a neural network, or the like, may be used to generate the predicted demand). 
While not explicitly stated, one of ordinary skill in the art, before the time of filing would recognize that a deep convolutional neural network would be an obvious type of the disclosed neural network to be used for this type of application. 

Regarding claim 7, Goel renders obvious all of the limitations of claim 6. Additionally, Goel discloses wherein the predicted demand for resources of the plurality of resources, at the one or more specific stations of the plurality of stations comprises the predicted demand in a future defined one month window (see at least [0038], [0040]-[0043], and the application generally; the service information is used to formulate corresponding patterns/conditions for the supply and demand at a station at, for example, an hourly update. Because the windows of time connect, they are considered “near”).

Regarding claim 8, Goel discloses all of the limitations of claim 1. Additionally, Goel discloses wherein assigning the one or more specific resources of the plurality of resources to the one or more specific stations of the plurality of stations further comprises utilizing a neural network to generate a policy to assign a portion of the one or more specific resources one or more rebalancing trucks at the one or more specific stations of the plurality of stations (see at least [0137]-[0138]; the resources are assigned to stations based on the supply and demand which is generated using, for example, a neural network. The deadheading module may send instructions indicating which resources should stay versus relocate to a different station based on that information).
While not explicitly stated, one of ordinary skill in the art, before the time of filing, would have been aware of the use of rebalancing trucks for relocating vehicles and would recognize the use of relocating vehicles as an obvious variant of the disclosed relocation method(s). 

Regarding claim 9, Goel renders obvious all of the limitations of claim 8. Additionally, Goel discloses wherein utilizing the neural network comprises utilizing a value function to represent a total reward from a vehicle state of each resource of the plurality of resources and to determine an action for each resource under the policy (see at least [0137]-[0138]; scores are used to determine whether a vehicle should be relocated or not, and the scores are base at least in part on the supply and demand model which is developed using, for example, a neural network).
While not explicitly stated, one of ordinary skill in the art, before the time of filing would recognize that a deep convolutional neural network would be an obvious type of the disclosed neural network to be used for this type of application. 

Regarding claim 10, Goel renders obvious all of the limitations of claim 9. Additionally, Goel discloses wherein for each resource, the action is selected from the group consisting of: assigning the resource to a rebalancing truck of the one or more rebalancing trucks, and not assigning the resource to the rebalancing truck of the one or more rebalancing trucks (see at least [0137]-[0138]; the resources are assigned to stations based on the supply and demand which is generated using, for example, a neural network. The deadheading module may send instructions indicating which resources should stay versus relocate to a different station (i.e., assigned to stay or be relocated) based on that information).
While not explicitly stated, one of ordinary skill in the art, before the time of filing, would have been aware of the use of rebalancing trucks for relocating vehicles and would recognize the use of relocating vehicles as an obvious variant of the disclosed relocation method(s). 

Regarding claim 18, Goel discloses all of the limitations of claim 13. Additionally, Goel discloses determining, by the one or more processors, the predicted demand for resources of the plurality of resources, at the one or more specific stations of the plurality of stations, wherein the determining comprises utilizing deep convolutional neural network learning, to generate the predicted demand (see at least [0138]; a neural network, or the like, may be used to generate the predicted demand). 
While not explicitly stated, one of ordinary skill in the art, before the time of filing would recognize that a deep convolutional neural network would be an obvious type of the disclosed neural network to be used for this type of application. 

Regarding claim 19, Goel renders obvious all of the limitations of claim 18. Additionally, Goel discloses wherein the predicted demand for resources of the plurality of resources, at one or more specific stations of the plurality of stations comprises the predicted demand in a defined one month future window (see at least [0038], [0040]-[0043], and the application generally; the service information is used to formulate corresponding patterns/conditions for the supply and demand at a station at, for example, an hourly update. Because the windows of time connect, they are considered “near”).

Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2002/019760 which relates to a vehicle allocation and reallocation based on supply and demand criteria for different stations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663